Appellant has filed in connection with his motion for rehearing a document denominated Bill of Exception No. 9 in which complaint is made of the refusal of the court to sustain the appellant's objection to the introduction in evidence of the affidavit and search warrant under which his premises were searched.
Under the terms of Art. 760, C. C. P., bills of exception must be filed in the trial court within thirty days after adjournment. In the present instance, no reason is advanced for the failure to file the bill of exception within the prescribed time. It is observed that the bill is dated February 24, 1938, so as to make it conform with the bills of exception which were before this court on the original submission of the case. The bill is not brought forward in a supplemental transcript; nor is it certified by the clerk of the court in which the trial was had. Therefore, the bill in question cannot be considered by this court.
The other questions presented in the motion for rehearing appear to have been discussed and properly disposed of in the original opinion.
The motion for rehearing is overruled.